987 So.2d 830 (2008)
Pascha MADISON and James W. Scott, Jr. Individually and on Behalf of their Minor Son, James W. Scott, III
v.
Gerald E. STACK, M.D. and Louisiana Medical Mutual Insurance Company.
No. 2008-C-0836.
Supreme Court of Louisiana.
June 6, 2008.
In re Madison, Pascha et al.; Scott, James W. Jr.;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 523,709; to the Court of Appeal, First Circuit, No. 2007 CA 1719.
Denied.
CALOGERO, C.J., would grant.
JOHNSON, J., would grant.